

 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.
 
UNSECURED PROMISSORY NOTE
 
$1,818,065
New York, New York
 
Original Issuance Date: December 31, 2008

 
FOR VALUE RECEIVED, the undersigned, CYALUME TECHNOLOGIES HOLDINGS, INC., a
Delaware corporation (the “Company”), hereby promises to pay to the order of
RODMAN PRINCIPAL INVESTMENTS, LLC (the “Holder”), or his registered assigns, on
the Maturity Date (as hereinafter defined) (or earlier as hereinafter provided)
the principal sum of One Million Eight Hundred Eighteen Thousand Sixty Five
Dollars ($1,818,065), plus all “PIK Amounts” (as hereinafter defined) added to
the principal amount hereof pursuant to the terms of this Unsecured Promissory
Note (this “Note”), with interest on the unpaid principal amount of this Note
from time to time as provided herein.  For the purposes of this Note, the term
“Maturity Date” shall mean June 30, 2014.
 
1.
Interest.

 
 
(a)
Interest on this Note shall accrue from the Original Issuance Date of this Note
(as set forth on the face of this Note above) at a rate of eight percent (8%)
per annum until repayment of the Accreted Principal Amount (as hereinafter
defined) and payment of all accrued interest in full.  Interest shall accrue and
be computed on the basis of the actual number of days in the related period over
360 days.  The Company shall pay accrued interest quarterly on the last business
day of each March, June, September and December during the term hereof and on
the Maturity Date, commencing on March 31, 2009, by the addition of such accrued
interest amount to the principal amount outstanding under this Note (any such
amount, a “PIK Amount”).  At any time, the outstanding principal amount of this
Note, including all PIK Amounts added thereto through such time is referred to
in this Note as the “Accreted Principal Amount”.

 
 
(b)
Notwithstanding subsection (a) of this Section 1, but subject to applicable law,
upon and during the occurrence of an Event of Default (as defined in Section 6
below), the Accreted Principal Amount of this Note shall bear interest, from the
date of the occurrence of such Event of Default until such Event of Default is
cured or waived, payable on demand at a rate equal to the applicable interest
rate in effect hereunder plus two percent (2%) (the “Default Rate”) (and such
interest shall be paid by adding a PIK Amount to the Accreted Principal Amount
of this Note in respect of such interest).  In addition, any overdue interest on
this Note shall bear interest, payable on demand at a rate equal to the
applicable interest rate in effect hereunder plus two percent (2%) (and such
interest shall be paid by adding a PIK Amount to the Accreted Principal Amount
of this Note in respect of such interest).

 
 
(c)
In the event that any interest rate provided for herein shall be determined to
be unlawful, such interest rate shall be computed at the highest rate permitted
by applicable law.  Any payment by the Company of any interest amount in excess
of that permitted by law shall be considered a mistake, with the excess being
applied to the principal of this Note without prepayment premium or penalty.

 

--------------------------------------------------------------------------------


 
2.
Principal. The Company shall pay the principal amount due under this Note
including all PIK Amounts and all accrued and unpaid interest (all of which
shall be payable in cash and no portion of which shall be payable by addition of
a PIK Amount to the Accreted Principal Amount) on the Maturity Date.

 
3.
Voluntary Prepayment.  This Note is subject to prepayment at the option of the
Company, in whole or in part, at any time and from time to time without premium
or penalty.  All prepayments under this Section 3 shall include payment of
accrued interest on the Accreted Principal Amount so prepaid (which interest
shall be paid entirely in cash and no portion of which shall be payable by the
addition of a PIK Amount to the Accreted Principal Amount) and shall be applied
first to the payment of default interest, if any, then to payment of accrued and
unpaid interest, if any, to but not including the date of prepayment, and
thereafter to principal.  The Company agrees, subject to the approval of its
lenders or the lenders of its subsidiary, to use a portion of the proceeds of
any debt or equity financing to pay off a portion of this Note.

 
4.
Amendment. Amendments and modifications of this Note shall be made only by
written agreement signed by the Company and the Holder.

 
5.
Transfer; Registration.

 
 
(a)
The term “Holder” as used herein shall also include any registered transferee of
this Note.  The initial Holder by its acceptance hereof and each transferee of
this Note acknowledges that this Note has not been registered under the
Securities Act (as hereinafter defined) and the Holder agrees that, prior to any
proposed transfer of this Note, if such transfer is not made pursuant to either
an effective registration statement under the Securities Act or pursuant to an
exemption from registration under the Securities Act, the Holder will, if
requested by the Company, deliver to the Company:

 
 
(i)
investment representations, in customary substance and form, reasonably
acceptable to the Company, signed by the proposed transferee;

 
 
(ii)
an agreement by such transferee to the inclusion of and compliance with the
restrictive investment legend set forth on this Note; and

 
 
(iii)
an agreement by such transferee to be bound by the provisions of this Section 5
relating to the transfer of such Note.

 
 
(b)
The Company shall maintain a register (the “Note Register”) in its principal
offices for the purpose of registering this Note and any transfer thereof, which
register shall reflect and identify, at all times, the ownership of any interest
in this Note.  Upon the issuance of this Note, the Company shall record the name
of the initial Holder of this Note in the Note Register as the first
Holder.  Upon surrender for registration of transfer or exchange of this Note at
the principal offices of the Company, the Company shall, at the Company’s
expense, execute and deliver a new Note of like tenor and of a like aggregate
principal amount, registered in the name of the Holder or a transferee or
transferees.  Every Note surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by written instrument of transfer duly
executed by the Holder of such Note or such holder’s attorney duly authorized in
writing.  The Company shall not have any obligation hereunder to any person
other than the registered Holder of this Note.

 
2

--------------------------------------------------------------------------------


 
 
(c)
This Note may be transferred or assigned by the Holder at any time subject to
Sections 5(a), 5(b) and 8 hereof.

 
 
(d)
In the event that the Holder intends to transfer this Note to more than one
transferee, the Company shall, in good faith, cooperate with the Holder to
effectuate such a transfer and to issue replacement Notes in the appropriate
denominations.

 
6.
Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:

 
 
(a)
a default shall be made in the payment of any amount due and owing under this
Note when and as the same shall become due and payable and such default shall
continue unremedied for a period of three (3) business days;

 
 
(b)
default shall be made in the due observance or performance by the Company of any
covenant, condition or agreement contained in this Note (other than those
specified in paragraph (a) immediately above) and such default shall continue
unremedied or shall not be waived for a period of 30 days after written notice
thereof from the Holder to the Company;

 
 
(c)
this Note or any material provision hereof in favor of the Holder shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any person who is not
affiliated with or an agent of the Holder, seeking to establish the invalidity
or unenforceability of this Note or any material provision hereof in favor of
the Holder (exclusive of questions of interpretation of any provision hereof),
or the Company shall repudiate or deny any portion of its liability or
obligation for its obligations hereunder;

 
 
(d)
an involuntary proceeding shall be commenced or an involuntary petition shall be
filed in a court of competent jurisdiction seeking (i) relief in respect of the
Company, or of a substantial part of the property of the Company, under the
provisions of Title 11 of the United States Code, 11 U.S.C., §§101 et seq., as
now and hereafter in effect, any successors to such statute and any other
applicable insolvency or similar law of any jurisdiction including, without
limitation, any law of any jurisdiction permitting a debtor to obtain a stay or
a compromise of the claims of its creditors against it (the “Bankruptcy Code”),
as now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or for a substantial part of the property of the Company; or (iii)
the winding-up or liquidation of the Company; and such proceeding or petition
shall continue undismissed for 60 consecutive days or an order or decree
approving or ordering any of the foregoing shall be entered; or

 
 
(e)
the Company shall (i) voluntarily commence any proceeding or file any petition
seeking relief under the Bankruptcy Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in clause (d) above; (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or for a substantial part of the property of
the Company; (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding; (v) make a general assignment
for the benefit of creditors; (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due; (vii) take any action for
the purpose of effecting any of the foregoing; or (viii) wind up or liquidate.

 
3

--------------------------------------------------------------------------------


 
At any time on or after an Event of Default, and notwithstanding anything in
this Note to the contrary, and in addition to any rights or remedies available
to the Holders (or its affiliates) at law or in equity, the Holder, in its sole
and absolute discretion, may: (A) declare the whole Accreted Principal Amount
then outstanding with accrued interest and any outstanding PIK Amounts (which
PIK Amounts shall be payable in cash) to be immediately due and payable; and (B)
from time to time, increase the rate of interest hereunder to the Default Rate;
provided, however, in the case of an Event of Default under clauses (d) or (e)
of this Section 6, all such amounts shall immediately, without notice, further
action or deed become due and payable.  The exercise of any rights by the Holder
under this Section 6 shall not be deemed an election of remedies precluding the
further exercise of any rights or remedies in response to or in connection with
the events giving rise to such exercise.
 
7.
Replacement of Note. On receipt by the Company of an affidavit of an authorized
representative of the Holder stating the circumstances of the loss, theft,
destruction or mutilation of this Note (and in the case of any such mutilation,
on surrender and cancellation of this Note), the Company, at its expense, will
promptly execute and deliver, in lieu thereof, a new Note of like tenor.

 
8.
Successors and Assigns; Assignment. All the covenants, stipulations, promises
and agreements in this Note shall inure to the benefit of and be binding upon
the successors and permitted assigns of the Holder and the Company.  The Company
shall not assign any of its rights under this Note without the prior written
consent of the Holder, any such purported assignment without such consent being
null and void.

 
9.
GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAW OF SUCH STATE OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK.

 
10.
Waivers. The Company hereby waives presentment, demand for payment, protest and
notice of protest and notice of dishonor of this Note

 
11.
RIGHTS, CUMULATIVE; FORBEARANCE.  The rights, powers and remedies given to the
Holder under this Note shall be in addition to and not in lieu of all rights,
powers and remedies given to it under the law or in equity.  Any forbearance,
failure or delay by the Holder in exercising any right, power or remedy under
this Note, or that may otherwise be available to the Holder shall not be deemed
to be a waiver of such right, power or remedy, nor shall any single or partial
exercise of any right, power or remedy preclude the further exercise thereof.

 
4

--------------------------------------------------------------------------------


 
12.
WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION.  EACH OF THE COMPANY AND THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF HEREBY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS NOTE OR ANY AGREEMENTS OR
TRANSACTIONS CONTEMPLATED HEREBY OR THE VALIDITY, PROTECTION, INTERPRETATION, OR
ENFORCEMENT HEREOF OR THEREOF.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THIS NOTE, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH OF
THE COMPANY AND THE HOLDER OF THIS NOTE ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS TRANSACTION, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH OF THE
COMPANY AND THE HOLDER OF THIS NOTE FURTHER WARRANTS AND REPRESENTS THAT EACH
HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH HAS KNOWINGLY AND
VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE TRANSACTION DOCUMENTS, OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS NOTE.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.  EACH OF THE COMPANY AND THE HOLDER OF THIS NOTE ALSO WAIVES ANY BOND OR
SURETY OR SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED
OF EACH.  EACH OF THE COMPANY AND THE HOLDER OF THIS NOTE HEREBY IRREVOCABLY
AGREES THAT ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
NOTE OR ANY AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND HEREBY EXPRESSLY
SUBMITS TO THE PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES
THEREOF AND EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT SUCH
COURTS ARE AN INCONVENIENT FORUM.  EACH OF THE COMPANY AND THE HOLDER OF THIS
NOTE HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS
SET FORTH IN THE PREAMBLE TO THIS NOTE (OR AT SUCH OTHER ADDRESS AS THE COMPANY
OR THE HOLDER MAY PROVIDE IN WRITING TO THE OTHER), SUCH SERVICE TO BECOME
EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING.

 
13.
Headings. The headings in this Note are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 
14.
Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 
[Signature Page Follows]
 
5

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Company has caused this Unsecured Promissory Note to be
duly executed as of the date first written above.
 
 

  COMPANY           CYALUME TECHNOLOGIES HOLDINGS, INC.          
 
By:
/s/ Derek Dunaway       Name: Derek Dunaway       Title: Chief Executive Officer
& President          

 
6

--------------------------------------------------------------------------------


 
 
 